              Case 4:21-cv-00135-DPM Document 1 Filed 02/23/21 Page 1 of 15
. '                                                                                          f
                                                                                            u.   ilbFrcPuRT
                                                                                        EASTERN DISTRICT ARKANSAS

                                                                                             FEB 2 3 2021
                                                                                  JAMES~
                                                                                       9JIRMACK CLERK
                                                                                  By:       ~                    '
                                   UNITED STATES DISTRICT COURT                                                 DEPCLERK
                                   EASTERN DISTRICT OF ARKANSAS
                                         CENTRAL DIVISION

       ARCARE, INC., on behalf of itself and all CASE NO.: 4:21-cv-00135-DPM
       others similarly situated,
                          Plaintiff,
       v.                                                  CLASS ACTION COMPLAINT

       YOU FIRST SERVICES, INC.,

                          Defendant.                       DEMAND FOR JURY TRIAL



             Plaintiff ARcare, Inc. ("Plaintiff'), on behalf of itself and all others similarly situated,

      brings this Complaint against You First Services, Inc. ("YFS" or "Defendant"), for violations of

      the Telephone Consumer Protection Act. Plaintiff seeks certification of its claims against

      Defendant as a class action. In support, Plaintiff states as follows:

                                              INTRODUCTION

              1.     This case challenges Defendant's policy and practice of faxing unsolicited

      advertisements. In or around July 2020, Defendant faxed an unsolicited and unwanted

      advertisement to Plaintiff which is attached as Exhibit A.

             2.      Congress enacted the Telephone Consumer Protection Act ("TCPA"), 47 U.S.C. §

      227, to regulate the fast-growing expansion of the telemarking industry. As is pertinent here, the

      TCPA and its implementing regulations prohibit persons within the United States from sending

      advertisements via fax.

             3.      Junk faxes disrupt recipients' peace, drain recipients' paper, ink, and toner, and

      cause recipients tangible damages. Junk faxes also cause recipients to waste valuable time

      retrieving and discerning the purpose of the faxes; prevent fax machines from receiving and



                                                        1hlscaseassignedto District Judge      Marshall
                                                                                               . .. ·-·.' 3   ··c~

                                                                                 Harris
                                                        and to Magistrate Judge_ _ _ _ _ _ _ __
              Case 4:21-cv-00135-DPM Document 1 Filed 02/23/21 Page 2 of 15
. .

      sending authorized faxes; and cause undue wear and tear on recipients' fax machines. Plaintiff

      offers clinical and pharmaceutical services and must use its fax machine to receive

      communications about patients, including vital information such as prescriptions and insurance

      information. That purpose is impeded when Plaintiff's fax machine is invaded by junk faxes. As

      recognized by Congress in enacting the TCPA, junk faxes are a significant problem interfering

      with modem commerce. As discussed below, this is particularly true for healthcare providers like

      ARcare, which still rely significantly on faxes to communicate vital information about patients

      such as prescriptions and insurance information.

              4.       ARcare is a healthcare provider that was established in 1986. ARcare provides

      medical and pharmacy services through its more than thirty locations, which are primarily in rural

      areas in Arkansas. ARcare operates family practices, specialized medical care such as cardiology

      and chronic disease treatment, dental practices, and pharmacies. As a medical provider, ARcare

      relies upon fax machines to operate and provide services to its patients. ARcare conservatively

      estimates that it receives several thousand unwanted and unsolicited faxes each year. ARcare must

      wade through dozens of unsolicited faxes from pharmaceutical and other companies selling their

      products to find vital incoming faxes, such as prescription refills and insurance authorizations. It

      was this harm that Congress recognized in passing the Telephone Consumer Protection Act, 47

      U.S.C. § 227 ("TCPA"). 1



      1 "Unsolicited  advertising is beginning to clog fax lines, restricting the owners' ability to use their
      machines for the purposes they originally bought them for and generating operating costs the users
      can't control. Unlike junk mail, which can be discarded, or solicitation phone calls, which can be
      refused or hung up, junk fax ties up the recipient's line until it has been received and printed. The
      recipient's machine is unavailable for business and he or she incurs the high cost for supplies
      before knowing whether the message is either wanted or needed." 135 Cong. Rec. E 1462 (May 2,
      1989, statement of Rep. Edward Markey, 101 Cong.) Representative Markey further testified: "To
      quote an article from the Washington Post, 'receiving junk fax is like getting junk mail with
      postage due.' Succinctly put, using a facsimile machine to send unsolicited advertising not only
                                                         2
         Case 4:21-cv-00135-DPM Document 1 Filed 02/23/21 Page 3 of 15




         5.     The TCPA provides a private right of action and statutory damages of $500 per

violation, which may be trebled when the violation is willing or knowing.

         6.     On behalf of itself and all others similarly situated, Plaintiff brings this case under

the TCPA to recover declaratory relief, damages for violations of the TCPA, and an injunction

prohibiting Defendant from future TCPA violations.

                                  JURISDICTION AND VENUE


         7.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
133 l as the claims alleged herein arise under the Telephone Consumer Protection Act, 47 U.S.C.

§ 277. Mims v. Arrow Fin. Serv., LLC, 132 S.Ct. 740 (2012). This Court also has jurisdiction
pursuant to 28 U.S.C. § 1332(d)(2) because this matter is a class action in which class members
are citizens of a different state than that of the Defendant and the amount in controversy (including

attorneys' fees), upon information and belief, exceeds $5,000,000.00, exclusive of interest and

costs.
         8.     This Court has specific personal jurisdiction over Defendant because Defendant

sent the unsolicited fax advertisement to Plaintiff in this district.

         9.     Venue in this district is proper because it is where Defendant sent, and where

Plaintiff received, the unsolicited fax advertisement.

                                              PARTIES

         I 0.   Plaintiff ARcare is an Arkansas non-profit corporation located in Augusta,

Arkansas.




shifts costs from the advertiser to the recipient, but keeps an important business machine from
being used for its intended purpose." 136 Cong. R. H 5818 (July 30, 1990), 1015t Cong. 2nd Sess.,
statement of Rep. Markey, p. 5).

                                                   3
        Case 4:21-cv-00135-DPM Document 1 Filed 02/23/21 Page 4 of 15




        11.    Defendant is a corporation formed under the laws of the State of New York and

which has its principal place of business in Buffalo, New York. Defendant's business is the

manufacture and distribution of pharmaceuticals.

                                              FACTS

        12.    On or around July 27, 2020, Defendant sent a four-page unsolicited advertisement

to Plaintiff's ink-and-paper facsimile machine located at its office in Arkansas. The fax advertised

the commercial availability of Defendant's products, MetaQil and Lubricity (collectively, the

"Products"): "You First Services, Inc. is proud to introduce 2 new & innovative oral healthcare

products ... Please be sure to review the following pages and fill out the Sample Request Form

and fax it back to us to receive samples of our products today!" The fax, too, included information

on distributors from whom the Products could be purchased, a "product information" page for each

of the two Products touting their benefits, and a "sample request form" to request samples of the

Products. A copy of this facsimile is attached hereto and marked as Exhibit A.

       13.     Upon information and belief, Plaintiff has received multiple fax advertisements

from Defendant similar to Exhibit A. 2 The majority ofjunk faxes received by ARcare, similar to

those received by all Class Members, are immediately thrown into the trash. Accordingly, not all

faxes received by ARcare during the statutory period have been retained. Exhibit A is similar to

these additional faxes, because upon information and belief. Defendant sent additional unsolicited

faxes advertising its products but not necessarily these exact faxes.

       14.     Defendant did not have Plaintiff's prior express invitation or permission to send

advertisements to Plaintiff's fax machine.


2 Given that such faxes are junk faxes, ARcare does not retain them. ARcare anticipates that
discovery will demonstrate that Defendant has sent to ARcare multiple fax advertisements similar
to Exhibit A.

                                                 4
        Case 4:21-cv-00135-DPM Document 1 Filed 02/23/21 Page 5 of 15




                                    CLASS ALLEGATIONS

       15.     In accordance with Fed R. Civ. P. 23(b)(3), Plaintiffbrings this action on behalf of

the following class of persons (the "Class"):

               All persons and entities who held telephone numbers that received
               one or more telephone facsimile transmissions that promoted the
               commercial availability or quality of property, goods, or services
               offered by You First Services, Inc.

       16.     Plaintiff reserves the right to modify or amend the definition of the proposed Class

before the Court determines whether certification is proper, as more information is gleaned in

discovery.

       17.     Excluded from the Class are Defendant, any parent, subsidiary, affiliate, or

controlled person of Defendant, as well as the officers, directors, agents, servants, or employees

of Defendant and the immediate family members of any such person. Also excluded are any judge

who may preside over this case and any attorneys representing Plaintiff or the Class.

       18.     Numerosity. The Members of the Class are so numerous thatjoinder is impractical.

Upon information and belief, Defendant has sent illegal fax advertisements to hundreds if not

thousands of other recipients.

       19.     Commonality. Common questions of law and fact apply to the claims of all Class

Members and include (but are not limited to) the following:

               (a)     Whether Defendant sent faxes advertising the commercial availability of
                       property, goods, or services;

               (b)     The manner and method Defendant used to compile or obtain the list of fax
                       numbers to which it sent Exhibit A as well as other fax advertisements;

               (c)     Whether Defendant faxed advertisements without first obtaining the
                       recipient's prior express permission or invitation;

               (d)     Whether Defendant sent the fax advertisements knowingly or willfully;

               (e)     Whether Defendant violated 47 U.S.C. § 227;

                                                5
        Case 4:21-cv-00135-DPM Document 1 Filed 02/23/21 Page 6 of 15




               (f)     Whether Plaintiff and the other Class Members are entitled to actual and/or
                       statutory damages;

               (g)     Whether the Court should award treble damages; and

               (h)     Whether Plaintiff and the other Class Members are entitled to declaratory,
                       injunctive, and/or other equitable relief.

        20.    Typicality. Plaintiff's claims are typical of the claims of all Class Members.

Plaintiff received an unsolicited fax advertisement from Defendant during the Class Period.

Plaintiff makes the same claims that it makes for the Class Members and seeks the same relief that

it seeks for the Class Members. Defendant has acted in the same manner toward Plaintiff and all

Class Members.

       21.     Fair and Adequate Representation. Plaintiffwill fairly and adequately represent and

protect the interests of the Class. It is interested in this matter, has no conflicts, and has retained

experienced class counsel to represent the Class. Counsel for plaintiffs have agreed, consistent

with the Arkansas Rules of Professional Conduct, specifically Rule l.8(e)(l), to advance the court

costs and expenses of litigation on their behalf, contingent on the outcome of this litigation.

       22.     Predominance and Superiority. For the following reasons, common questions of

law and fact predominate and a class action is superior to other methods of adjudication:

               (a)     Proof of Plaintiff's claims will also prove the claims of the Class without
                       the need for separate or individualized proceedings;

               (b)     Evidence regarding defenses or any exceptions to liability that Defendant
                       may assert will come from Defendant's records and will not require
                       individualized or separate inquiries or proceedings;

               (c)     Defendant has acted and continues to act pursuant to common policies or
                       practices in the same or similar manner with respect to all Class Members;

               (d)     The amount likely to be recovered by individual Members of the Class does
                       not support individual litigation. A class action will permit a large number
                       of relatively small claims involving virtually identical facts and legal issues
                       to be resolved efficiently in one proceeding based on common proof;



                                                  6
        Case 4:21-cv-00135-DPM Document 1 Filed 02/23/21 Page 7 of 15




               (e)      This case is inherently well-suited to class treatment in that:

                        (i)      Defendant identified persons or entities to receive its fax
                                 transmissions, and it is believed that Defendant's computer and
                                 business records will enable Plaintiff to readily identify Class
                                 Members and establish liability and damages;

                        (ii)     Common proof can establish Defendant's liability and the damages
                                 owed to Plaintiff and the Class;

                        (iii)    Statutory damages are provided for in the statutes and are the same
                                 for all Class Members and can be calculated in the same or a similar
                                 manner;

                        (iv)     A class action will result in an orderly and expeditious
                                 administration of claims, and it will foster economies of time, effort,
                                 and expense;

                        (v)      A class action will contribute to uniformity of decisions concerning
                                 Defendant's practices; and

                        (vi)     As a practical matter, the claims of the Class are likely to go
                                 unaddressed absent class certification.

                                       CLAIM FOR RELIEF

                                            COUNTI
                      Violations of the Telephone Consumer Protection Act
                      47 U.S.C. § 227(b)(J)(C) and 47 C.F.R. § 64.1200(a)(4)

       23.     Plaintiff hereby incorporates by reference each of the preceding paragraphs as

though fully set forth herein.

       24.     The TCPA provides strict liability for sending fax advertisements in a manner that

does not comply with the statute. Recipients of fax advertisements have a private right of action to

seek an injunction or damages for violations of the TCPA and its implementing regulations. 47

u.s.c. § 227(b)(3).
       25.     The TCPA makes it unlawful to send any "unsolicited advertisement" via fax unless

certain conditions are present. 47 U.S.C. § 227(b)(l)(C). "Unsolicited advertisement" is defined

as "any material advertising the commercial availability or quality of any property, goods, or

                                                    7
       Case 4:21-cv-00135-DPM Document 1 Filed 02/23/21 Page 8 of 15




services which is transmitted to any person without that person's prior express invitation or

permission, in writing or otherwise." 47 U.S.C. § 227(a)(5).

       26.     Unsolicited faxes are illegal if the sender and recipient do not have an "established

business relationship." 47 U.S.C. § 227(b)(l)(C)(i). "Established business relationship" is defined

as "a prior or existing relationship formed by a voluntary two-way communication between a

person or entity and a business or residential subscriber with or without an exchange of

consideration, on the basis of an inquiry, application, purchase or transaction by the business or

residential subscriber regarding products or services offered by such person or entity, which

relationship has not been previously terminated by either party." 47 U.S.C. § 227(a)(2); 47 C.F.R.

§ 64.1200(f)(6).

       27.     Regardless of whether the sender and recipient have an established business

relationship, a faxed advertisement is illegal unless it includes an opt-out notice on its first page

that complies with the TCPA's requirements. See 47 U.S.C. § 227(b)(l)(C)(iii); 47 C.F.R. §

64.1200(a)(4)(iv). To comply with the law, an opt-out notice must (1) inform the recipient that the

recipient may opt out of receiving future faxes by contacting the sender; (2) provide both a

domestic telephone number and a facsimile machine number-one of which must be cost-free--

that the recipient may contact to opt out of future faxes; and (3) inform the recipient that the

sender's failure to comply with an opt-out request within thirty days is a violation of law. See 47

U.S.C. § 227(b)(2)(D); 47 CFR § 64.1200(a)(4)(iii).

       28.     Defendant faxed unsolicited advertisements to Plaintiff in violation of 47 U.S.C. §

227(b)(l)(C) and 47 C.F.R. § 64.1200(a)(4).




                                                 8
       Case 4:21-cv-00135-DPM Document 1 Filed 02/23/21 Page 9 of 15




        29.     Defendant knew or should have known (a) that Plaintiff had not given express

invitation or permission for Defendant to fax advertisements about its products; and (b) that

Exhibit A is an advertisement.

        30.     Defendant's actions caused actual damage to Plaintiff and the Class Members.

Defendant's junk faxes caused Plaintiff and the Class Members to lose paper, toner, and ink

consumed in the printing of Defendant's faxes through Plaintiff's and the Class Members' fax

machines. Defendant's faxes cost Plaintiff and the Class Members time that otherwise would have

been spent on Plaintiff's and the Class Members' business activities.

       31.      In addition to statutory damages (and the trebling thereof), Plaintiff and the Class

are entitled to declaratory and injunctive relief under the TCPA.

                                 REQUEST FOR RELIEF

       WHEREFORE Plaintiff, individually and on behalf of all others similarly situated,

respectfully requests that this Court:

                a)     Determine that this action may be maintained as a class action under Fed.
R. Civ. P 23;

                b)     Declare Defendant's conduct to be unlawful under the TCPA;

              c)     Award damages under the TCPA for each violation in the amount of actual
monetary loss or $500, whichever is greater, and treble those damages;

                d)     Enjoin Defendant from additional violations;

                e)     Award Plaintiff and the Class their attorney's fees and costs;

               t)      Grant such other legal and equitable relief as the Court may deem
appropriate, including costs and attorney's fees.

                                         JURY DEMAND

       Plaintiff and the Members of the Class hereby request a trial by jury.

Date: February 23, 2021



                                                 9
Case 4:21-cv-00135-DPM Document 1 Filed 02/23/21 Page 10 of 15




                                   Respectfully submitted,


                            By:    Isl Randall K. Pulliam
                                   CARNEY BATES & PULLIAM, PLLC
                                   Randall K. Pulliam (Bar No. 98105)
                                   rpulliam@cbplaw.com
                                   Hank Bates (Bar No. 98063)
                                   hbates@cbplaw.com
                                   519 West 7th St.
                                   Little Rock, AR 72201
                                   Telephone: 501.312.8500
                                   Facsimile: 501.312.8505

                                   Attorneys for Plaintiff




                              10
Case 4:21-cv-00135-DPM Document 1 Filed 02/23/21 Page 11 of 15




       EXHIBIT A




                                          •
                    Case 4:21-cv-00135-DPM Document 1 Filed 02/23/21 Page 12 of 15
27-Jul-2020   13:48        Columbus    Simmons                                            7162043445            p.1



       485 Cayuga Road
       Buffalo, NY 14225
       (716) 204-7215
       www.youfirstservices.com




       Fax
              To:           [Pharma]                             From:        You First Services, Inc.

              Fax:         8707552840                            Pages:       4

              Phone:                                             Date         07/27/2020

              Re:          Oral Healthcare Products              cc:

              •   Urgent     •   For Review      •   Please Comment    •   Please Reply    •   Please Recycle




              Good Afternoon,

              You First Services, Inc. is proud to introduce 2 new & innovative oral healthcare
              products - MetaOil® and LUBRICITY®.

              MetaQII® is the first and only product currently available on the market to alleviate
              symptoms of metallic taste - a common adverse effect of chemotherapy and
              radiation treatments, and over 500+ medications. MetaOil® is a unique, scientifically
              developed over the counter (OTC) product consisting of ingredients that are
              Generally Recognized as Safe (GRAS) by the U.S. Food and Drug Administration
              (FDA).

              LUBRICITY® is an innovative intra-oral saliva substitute that helps relieve
              symptoms of dry mouth. LUBRICITY® is currently the only OTC dry mouth remedy
              formulated with Hyaluronic Acid as the active ingredient . Ingredients are Generally
              Recognized as Safe (GRAS) by the FDA .

              Please be sure to review the following pages and fill out the Sample Request Form
              and fax it back to us to receive samples of our products today!

              Please feel free to contact me with any questions .



              Kind Regards,

              Latashia Booze
              You First Services, Inc .
              (716) 204-7215 ext. 1007
              Lbooze@youfirstservices .corn
                                                    Case 4:21-cv-00135-DPM Document 1 Filed 02/23/21 Page 13 of 15
27-Jul-2020                        13:49                                   Columbus                                            Simmons                                                                                          7162043445                       p.2




       ONLY PRODUCT ON THE
       MARKET FOR DYSGEUSIA:
       METAQIL®

           '
                                                                                                ~
                                                                                                   ~~·                                         ... ~\                                                                 ..,

                                                                                                                                   '1t
       .            .                                         '




       '.'.;~i{~                       n .••!•:-.•,•••=•:•;,:;:,,)' • •          S,
                                                                                                  ' ~i
                                                                                      , •. • • ·•-.. .   ...   •: , , ~~•• ••"I.• •,;"
                                                                                                                                                                                , , ;'{t"""'" :~:
                                                                                                                                                                    , , I' ,• •~~••   •,:v,      ••      ~•   ,,,._ <',, >;:,
                                                                                                                                                                                                                                  ... , .,
                                                                                                                                                                                                                                        ~ '-:.•:}'-



               '•,,._,
                              ..,.,
                         ' '•·•
                                       '   ..

                                  First-of-its-kind oral rinse
                                                :-:~                         .                                           .,;             ~~❖            ~   ~
                                  ~~,~~~~i,~~~                                       t1'1~~~,-:,._~~~~~~,,      ~-~':.1-~~-- ~~
                                  ~        ~ -t::i~~\-~                   R,,-:..,,~ :..,~ :$~,---~~--~~ §~~. . ~-~. . ~"'$~~. .


                                  i"~ Scientifically designed fQm\UflS allevlates metali/etaste

                                  t~ Innovative
                                   ,, ca\i!ied by chem«honipy and a·variety of mediQitio.n s.
                                                                          ingredients cool tho mouth.ili'ld pro11id8
                                                                                                                                                                                                                         ~,:y~:'.
                                                                                                                                                                                                                         1:ii=,;,::::,,=~

                                  •~•!;;~~;;;2;;~~~:~;~;o;~-ta~te
                                  ~ lkal11!l 15 sat, ~d quick..;.j ust rinse with 1 tsp. 'for
                                                                                                                                                            d,s~i                                                      .i.t.~ .i i.tl.11,::'.:_
                                                                                                                                                                                          ,,( t~~~~;;_~/:.. '"'·""''''"-."-"""'""''''~--,,
                                                                                                                                                                                                                                              :":.·.~!.;~.l,..
                                            30 seconds:·~s:needod;
                                  -~        Co1wEi1il~1W2 o;z, il,nd g ¢2.                                                     bot~hiS;
                                  -~•Ordl!f'i~ Is e13sy through Amazon Prime or
                                            11.t Metaon.~oJn/s.hor,,


       Meta Oil.corn
                                                                                                                                                                AUTHORIZED DISTRIBUTORS

                                                                                                                                                                                 '''~:::::•
               PRODUCT                                                                           SIZE                                      M~KESSON                                      CardinalHea lth
               METAQIL                                                                         2           oz.                              2558146                                     5489711
               METAQIL                                                                         8 OZ.                                        2558138




       •           Page 2
                      Case 4:21-cv-00135-DPM Document 1 Filed 02/23/21 Page 14 of 15
.27-Jul-2020    13:50         Columbus       Simmons                                             7162013445             p.3




        RRC>DI..J<!T ..I 1\1 FeiRM.iffil<ll\l ·: .·. ·.· ·. -: . . ·                   ·      · · ·: ,_
                                                                                                      . :_:. ';< ....

        UNIQUE DRY MOUTH RELIEF ORAL
        SPRAY WITH HY ALURONIC ACID
        2 01.JT OF 3 Pl~RTiC!f!.i\NTS lN A CUN iCiU. TRIAL PR(HffftED tuBmcrry•}) ovrn Tlff!R
        CURRENT DRV MOUTH RflVlEDV




               ~   Provides relief from symptoms of acute and
               ~   chronic dry mouth (Xerostomia}.

               ~ ReJief lasts up to 4 hours per use.

               ~ Flavorless, colorless, .u,d odorless

               ~ Alcohol, Sugar, and Gluten r::,-ee

                :,: Hyaluronic Aci<I helps seal in !he momh's
               ~ null.Ira.I moisture creating a soothing and
                   hydrated feeling .
               ~   Ea.ch 2 oz.. bottle provides ,1pproxlmateJy
               ~ a 30.day supply.




        Lu bricityln nov,itions.com
                                                                 AUTHORIZED DISTRIBUTORS



                                                                        '~-:.}¥?::>·
            PRODUCT                SIZE            M~KESSON                 Cardinal Health          a &)
            LUBRICITY              2 oz.            3903283                5489729                    823092




        •    Page 3
                         Case 4:21-cv-00135-DPM Document 1 Filed 02/23/21 Page 15 of 15
• 27-Ju 1-2020    13:52        Columbus         Simmons                            7162013115   p.1



 I St\ ~1 Pt.E REQUEST FOR~1                                                  sk
                                                                              ~~

                                                              M eta'Qil"


                 TO:     YOU ARST SERVICES, INC .                   Name:

                         485 Cayuga Rd , Buffalo, NY
           Address:                                               Address:
                         14225

                 FAX:    716-204-3509                      Contact Name:

           PHONE:        716-204-7215 EXT.1007                       Title:

                  RE :   MetaQil & Lubric ity                      EMAIL:

                                                                   PHONE:

                                                               License# &
                                                          State of License:

                                                                    DATE:




         SAMPLE SELECTION: Please select the products below for which you are requesting




         • Page 4
